UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PRIYA HARRIRAM,

                                Plaintiff,
                                                                    21-CV-3696 (RA)
                          v.
                                                                ORDER OF SERVICE
JOSEPH LUIS FERA; LEHMAN COLLEGE,

                                Defendants.

RONNIE ABRAMS, United States District Judge:

       Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. §§ 2000e to 2000e-17 and 42 U.S.C. § 1981, alleging that Defendant

discriminated against her based on her race and national origin. The Court construes Plaintiff’s

allegations as also asserting related state-law claims. See McLeod v. Jewish Guild for the Blind,

864 F. 3d 154, 158 (2d Cir. 2017) (holding that where a pro se plaintiff’s factual allegations

supported claims under “well-known” provisions of state law, district courts must construe the

complaint as asserting claims under those laws, “regardless of [plaintiff’s] failure to check the

appropriate blank on a form complaint”). By order dated June 14, 2021, the Court granted

Plaintiff’s request to proceed in forma pauperis (IFP).

                                             DISCUSSION

A.     Rule 21 of the Federal Rules of Civil Procedure

       Plaintiff brings this action asserting claims against Lehman College, but she does not

name Lehman College as a Defendant in the caption of the complaint. The Clerk of Court is

therefore directed, under Rule 21 of the Federal Rules of Civil Procedure, to amend the caption

of this action to add Lehman College as a Defendant. This amendment is without prejudice to

any defenses that this Defendant may wish to assert.
B.      Service on Defendants Lehman College and Joseph Luis Fera

        Because Plaintiff has been granted permission to proceed IFP, she is entitled to rely on

the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that summonses and the complaint be served within

90 days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served

summonses and the complaint until the Court reviewed the complaint and ordered that a

summons be issued. The Court therefore extends the time to serve until 90 days after the date

summonses are issued. If the complaint is not served within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants Lehman College and Joseph Luis Fera

through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals

Service Process Receipt and Return form (“USM-285 form”) for each of these Defendants. The

Clerk of Court is further instructed to issue summonses and deliver to the Marshals Service all

the paperwork necessary for the Marshals Service to effect service upon the Defendants.

        Plaintiff must notify the Court in writing if her address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                                   2
                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

         The Clerk of Court is directed to add Lehman College as a Defendant under Fed. R. Civ.

P. 21.

         The Clerk of Court is further instructed to issue summonses, complete the USM-285

forms with the addresses for Joseph Luis Fera and Lehman College, and deliver all documents

necessary to effect service to the U.S. Marshals Service.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     June 21, 2021
           New York, New York

                                                               RONNIE ABRAMS
                                                            United States District Judge




                                                   3
       DEFENDANTS AND SERVICE ADDRESSES


Joseph Luis Feral
c/o Lehman College
250 Bedford Park Blvd. W
Bronx, New York 10468

Lehman College
250 Bedford Park Blvd. W
Bronx, New York 10468
